Lindsay, J.
There is no judgment appearing in the transcript of the record in this case. Nor does it appear from the *74record, why the judgment was not entered upon the return of the verdict of the jury, after allowing the time prescribed by law for a motion in arrest of judgment, and a motion for a new trial; But, as by Article 3151 of the Criminal Code, Paschal’s Digest, the judgment of the court may be entered at the succeeding term, if it has not been entered, this court, as it seems, may proceed to dispose of the case upon the appeal, as it now appears in the transcript of the record.
The court thinks there is no error in the charge of the court. Nor is it shown there was any such tampering with the jury (as was attempted to be shown by the affidavits) as to vitiate the verdict. For aught that really appears, the prisoners had a fair and impartial trial.
In examining the evidence, the court cannot but regard this homicide as a most inexcusable murder, deserving the extreme penalty of the law, not only to the actual slayer of Franklin Wallace, but of his compeer in guilt. From the facts stated, this “ guard ” of the slayer was as deeply implicated in the transaction as the actual slayer, and his conduct was greatly aggravated from his position towards the parties at the time, as the “ guard ” of the slayer, and so appointed to act for the express pm’pose of preventing this tragical occurrence.
The court is of opinion no injustice has been done to the prisoners by tlie verdict of the jury. The judgment of the court, therefore, overruling the motion of the prisoners for a new trial, is affirmed.
Affirmed.